Citation Nr: 1004332	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  02-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1973 to December 1974.  

This case is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Waco, Texas, RO currently has jurisdiction of the 
claims file.  

This matter was remanded in June 2007.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran submitted additional evidence directly to the 
Board without the benefit of a waiver of initial RO review.  
38 C.F.R. § 20.1304 (2009).  Since the submitted evidence 
shows that he has been awarded disability benefits by the 
Social Security Administration (SSA) and this results in a 
full grant of the benefits sought herein, the Board may 
proceed with the appeal as the Veteran is in no way 
disadvantaged.     


FINDINGS OF FACT

1.  The Social Security Administration has determined that, 
due to disability permanent in nature, the Veteran is 
disabled and entitled to SSA monthly disability benefits 
from July 2006.

2.  VA will consider a veteran to be permanently and totally 
disabled if he is determined to be disabled for Social 
Security Administration purposes.   





CONCLUSION OF LAW

The Veteran is presumed to be totally disabled (due to 
permanent disability) for VA pension purposes.   38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.340, 3.342, 4.15, 
4.16, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, since the benefit on appeal is 
granted in full, no further discussion regarding these 
threshold duties need be accomplished.  

Criteria & Analysis

The Veteran seeks non-service-connected pension benefits.  
He contends, in essence, that he has difficulty obtaining 
and maintaining gainful employment as a result of 
disability.  In a letter dated in December 2008, SSA 
informed the Veteran that he had been awarded disability 
benefits, with entitlement beginning in July 2006.  At his 
VA examination in October 2009, the Veteran reported that he 
received SSA benefits.   

A pension is available to a veteran who served for 90 days 
or more during a period of war, who is permanently and 
totally disabled due to non-service-connected disabilities 
which are not the result of his own willful misconduct, and 
who satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

The Veteran meets the service requirements for VA pension 
benefits as he was on active duty from September 1973 to 
December 1974, which was during a period of war.  See 38 
C.F.R. § 3.2.  The Veteran stated that he last worked in 
2005.  

38 U.S.C. § 1502 requires VA to presume that a veteran is 
permanently and totally disabled if the veteran is: a 
patient in a nursing home for long-term care due to 
disability; determined to be disabled for purposes of Social 
Security Administration benefits; unemployable as a result 
of disability reasonably certain to continue throughout the 
life of the veteran; or suffering from either a permanent 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation or any 
disease or disorder that the Secretary of VA determines 
justifies a finding that the veteran is permanently and 
totally disabled.  38 U.S.C.A. § 1502 (West 2002). 

Since it has been shown that the Veteran receives SSA 
disability benefits, the current appeal is granted.   


ORDER

Entitlement to permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2) is granted.    




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


